Smith, J. (dissenting in part):
I agree with the court that the second counterclaim contains a valid set-off to the plaintiff’s claim. Raine appropriated the moneys of the bank and gave them to Foster, who had knowledge of the fact that the moneys so received by him were the property of the bank. This clearly raises an implied promise *884on his part to return the same, which implied promise is made the basis of the second counterclaim.
I am also convinced that the first counterclaim is sufficient as an offset to plaintiff’s claim. This counterclaim alleges that these moneys of the bank were given by Raine to the plaintiff’s assignor in furtherance of gambling transactions between Raine and Foster.
In Causidiere v. Beers (1 Abb. Ct. App. Dec. 333) the head note reads:
“ One who wins from a clerk, by gaming, the money of his employer, is liable to the employer in an action for money had and received.
“Where one receives the money of another, and has not the right conscientiously to retain it, the law implies privity, and a promise to repay.”
The opinion in part reads: “ The plaintiff was not known to the defendant in the transaction by which the money changed hands. He did not deal with the plaintiff, nor was he aware that the money which he won from Delonne was the money of the plaintiff until just before the commencement of the action. There was no actual privity between them. In order to maintain the common count for money had and received, however, it is not always necessary there should have been an express privity of contract between the plaintiff and the defendant. There need he no privity of contract except that which results from one man having another’s money, which he has not a right, conscientiously, to retain.”
This rule of law asserted by the Court of Appeals and never questioned controls this case, if I am right in my premise that the money was lost by Raine to Foster in a gambling scheme. That premise is questioned in two particulars: First, it is asserted that the counterclaim in question does not allege a gambling scheme. It alleges that Foster and Raine, the president of the bank, engaged in certain transactions “with reference to the purchase and sale of alleged contracts for the future delivery of cotton, otherwise known as cotton futures.” It further alleges in paragraph 5 that all of said transactions “ dealt simply in the prospective rise and fall in the price of the said cotton, and with no intention or purpose of making actual *885delivery of or receiving the said cotton, and that no actual delivery of the said cotton was ever made by the said Foster or received by the said Raine at any time.”
Under these allegations Foster and Raine were wagering upon the advance or fall in price of cotton; no other interpretation is possible. This contract then is squarely within our statute, and made illegal thereby.*
It is further asserted that the counterclaim alleges a joint transaction wherein Foster and Raine were acting together in gambling with some third party unnamed. If this were true it is difficult to see what better right Foster could have with the defendant’s money transferred by Raine. Both are engaged in the illegal transaction in which Raine has transferred the bank’s money, and within the authorities cited the law implies a promise for its return. But such is not the fair interpretation of the pleading. The counterclaim asserts that Foster engaged in these gambling transactions with Raine with reference to the purchase and sale of cotton futures, and that in those transactions he paid to Foster and received from him various sums set forth in Schedule “A” annexed to the answer. It is further alleged that as the result of said transactions with said Foster, the said Raine sustained large financial losses, not that the said Raine and Foster sustained large financial losses. Further, in the 5th paragraph of the answer, as before quoted, it is stated that Foster and Raine dealt simply in the prospective rise or fall in the price of cotton, with no intention of making actual delivery, “and that no actual delivery of the said cotton was ever made by the said Foster or received by the said Raine at any time.” If, as is insisted, a joint enterprise was alleged wherein Raine and Foster together gambled with some third party, the allegation that no actual delivery was ever made by said Foster or received by said Raine, is entirely' without significance. Undoubtedly the facts might have been more plainly alleged, but enough is alleged in my judgment from which a fair inference can be drawn that Foster and Raine were gambling with each other, and that the moneys of the defendant paid by *886Baine to Foster in said gambling transactions were illegally-paid, and from its payment an implied promise arises to return the same directly, within Causidiere v. Beers (supra).
In this view of the case it is unnecessary to consider the question whether the plaintiff by suing in this State can' have the benefit of an offset which would be clearly valid in the State of Tennessee, where both parties resided and all the transactions occurred.
McLaughlin, J., concurred.
Order modified as stated in opinion, without costs to either party, and with leave to defendant to amend as stated in opinion. Order to be settled on notice.

 See Penal Law. §§ 991, 994, 995.— [Rep.